This was a suit in equity, commenced by the plaintiffs in error, plaintiffs below, against the defendants in error, defendants below, as city clerk of the city of Purcell and county treasurer of the county of McClain, respectively, to enjoin the city clerk from certifying said taxes to the county treasurer of said county and the county treasurer from placing said assessments upon the delinquent tax rolls of said county, and praying that upon a final hearing the said injunction be made perpetual. Upon trial, there was judgment for the defendants, and a decree was entered, dissolving the temporary injunction, which had theretofore been issued against them, to reverse which action of the court below this proceeding in error was commenced.
There is a stipulation on file to the effect that the briefs in Thurston, County Treas., v. Caldwell et al., ante,137 P. 683, shall be considered in this case. It is true there are additional briefs filed in the instant case by counsel for the respective parties, but if it is intended to raise any additional questions than those decided in Thurston, CountyTreas., v. Caldwell et al., supra, the briefs on file do not sufficiently comply with rule 25 of this court (38 Okla. x) to enable us to review such additional questions without an examination of the record itself.
As the decree of the court below seems to be in harmony with the views expressed by this court in Thurston, County Treas.,v. Caldwell et al., supra, the judgment and decree of the court below must be affirmed, upon the authority of that case.
All the Justices concur. *Page 460